Title: To George Washington from Robert Carter Nicholas, 6 February 1758
From: Nicholas, Robert Carter
To: Washington, George



Dear Sir.
Williamsburg 6th Feby 1758

I have heard of Letters from the dead, but never had the Pleasure of receiving one, ’till your agreeable Favour came to Hand the other Day. It was reported here that Colo. Washington was dead! as you are still alive, I must own myself obliged to the Author of that Report, as well because my Pleasure was greatly increased upon hearing it contradicted, as because I enjoy the additional Satisfaction of Reflecting upon the Concern, which your Friends shew’d on the Occasion; & this you’ll allow was the most proper Time to judge of their Sincerity. I wish the agreeable News you kindly imparted may prove true, but I’m apt to think that the two Reports were blended together by some bungling Retailer of News. We have Nothing here worth communicating. I am with the greatest Sincerity Yr affte humble Sert

Ro. C. Nicholas

